Name: Commission Regulation (EC) NoÃ 1044/2005 of 4 July 2005 amending Regulation (EC) NoÃ 2808/98 as regards the operative event for the exchange rate for aid under Regulation (EC) NoÃ 1782/2003 and amending Regulation (EC) NoÃ 1973/2004
 Type: Regulation
 Subject Matter: agricultural policy;  monetary economics
 Date Published: nan

 5.7.2005 EN Official Journal of the European Union L 172/76 COMMISSION REGULATION (EC) No 1044/2005 of 4 July 2005 amending Regulation (EC) No 2808/98 as regards the operative event for the exchange rate for aid under Regulation (EC) No 1782/2003 and amending Regulation (EC) No 1973/2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (1), and in particular Article 9 thereof, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (2), and in particular Article 145(c) thereof, Whereas: (1) Regulation (EC) No 1782/2003 introduces a system of direct aid which is paid out on the basis of a single payment application and is always expressed in euro. (2) Since no operative events have been laid down for the exchange rate for some of the aid measures provided for in Regulation (EC) No 1782/2003, provision must be made for a uniform operative event directly linked to applications submitted by the aid beneficiaries. For the sake of consistency and transparency vis-Ã -vis the beneficiaries, the operative event should be a date that is as close as possible to the beginning of the payment period introduced under the abovementioned Regulation, and as a way of simplifying checks on the application of the exchange rates and making them more effective, it should precede the beginning of the budget year during which the payments are to be made. (3) As a consequence, the operative event for the exchange rate for all aid measures under Regulation (EC) No 1782/2003 should be set uniformly by amending Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture (3), and all existing provisions on operative events in the Regulations implementing Regulation (EC) No 1782/2003 should accordingly be repealed. (4) In order to inform operators of the amendments to the Regulations in sufficient time before payments start, this Regulation should apply from 1 August 2005. (5) Lastly, as some operative events for 2005 have already been set as a date prior to 1 August 2005, as a transitional measure those operative events should remain applicable for 2005. (6) Regulation (EC) No 2808/98 and Commission Regulation (EC) No 1973/2004 of 29 October 2004 laying down detailed rules for the application of Council Regulation (EC) No 1782/2003 as regards the support schemes provided for in Titles IV and IVa of that Regulation and the use of land set aside for the production of raw materials (4) should therefore be amended. (7) The measures provided for in this Regulation are in accordance with the opinion of the relevant Management Committees, HAS ADOPTED THIS REGULATION: Article 1 Article 4 of Regulation (EC) No 2808/98 is hereby amended as follows: 1. paragraph 1 is replaced by the following: 1. For the support schemes listed in Annex I to Council Regulation (EC) No 1782/2003 (5), the operative event for the exchange rate shall be 1 October of the year in respect of which the aid is granted. 2. paragraph 3 is replaced by the following: 3. For the purposes of applying paragraph 2, the exchange rate to be used shall be the average of the exchange rates applicable during the month preceding the date of the operative event, calculated pro rata temporis. The average of the exchange rates shall be determined by the Commission during the month following the date of the operative event. Article 2 Article 21(3) and Articles 86 and 128 of Regulation (EC) No 1973/2004 concerning the determination of the operative event for the exchange rate and/or the rules for calculating the exchange rate for aid for starch potatoes, the premiums for sheep and goats and payments involving beef are hereby repealed. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 August 2005. However, in the case of the support schemes listed in Annex I to Regulation (EC) No 1782/2003 for which the operative event for the exchange rates for 2005 has been set as a date prior to 1 August 2005, the operative event thus determined shall remain applicable for 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 349, 24.12.1998, p. 1. (2) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 394/2005 (OJ L 63, 10.3.2005, p. 17). (3) OJ L 349, 24.12.1998, p. 36. Regulation as last amended by Regulation (EC) No 1250/2004 (OJ L 237, 8.7.2004, p. 13). (4) OJ L 345, 20.11.2004, p. 1. Regulation as last amended by Regulation (EC) No 794/2005 (OJ L 134, 27.5.2005, p. 6). (5) OJ L 270, 21.10.2003, p. 1.;